United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-4298
                                  ___________

Dennis Horton,                            *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Michael Deloney, Disciplinary Hearing *
Officer, Central Office, Arkansas         * Appeal from the United States
Department of Correction (originally      * District Court for the
sued as Micheal Deloney); Greg            * Eastern District of Arkansas.
Harmon, Warden, Maximum Security          *
Unit, Arkansas Department of              *      [UNPUBLISHED]
Correction; Roger D. Shelton,             *
(originally sued as R. Shelton), Field    *
Lt., Maximum Security Unit, Arkansas *
Department of Correction,                 *
                                          *
              Appellees.                  *
                                     ___________

                         Submitted: February 7, 2001
                             Filed: February 8, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
        After Arkansas inmate Dennis Horton was written up and found guilty of
disciplinary charges involving possession of alcohol and drugs, he brought this 42
U.S.C. § 1983 action against some of the prison officials involved. The district court1
dismissed his complaint, and this appeal followed. Having carefully reviewed the
record and the parties’ briefs, we agree with the district court, for the reasons explained
in its order, that Horton’s complaint failed to state a constitutional violation.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas, adopting the findings and recommendations of the
HONORABLE H. DAVID YOUNG, United States Magistrate Judge for the Eastern
District of Arkansas.
                                            -2-